Exhibit 10.2

 

FIRST AMENDMENT TO LEASE

 

THIS FIRST AMENDMENT TO LEASE (this “Amendment”) is entered into as of the 21st
day of March, 2013, by and between BMR-ROGERS STREET LLC, a Delaware limited
liability company (“Landlord”), and MOMENTA PHARMACEUTICALS, INC., a Delaware
corporation (“Tenant”).

 

RECITALS

 

A.                                    WHEREAS, Landlord and Tenant entered into
that certain Lease dated as of February 5, 2013 (the “Lease”), whereby Tenant
leases certain premises (the “Premises”) more fully described therein from
Landlord in the building at 320 Bent Street, Cambridge, Massachusetts (the “Bent
Building”); and

 

B.                                    WHEREAS, Landlord and Tenant desire to
modify and amend the Lease only in the respects and on the conditions
hereinafter stated.

 

AGREEMENT

 

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

 

1.                                      Definitions.  For purposes of this
Amendment, capitalized terms shall have the meanings ascribed to them in the
Lease unless otherwise defined herein.  The Lease, as amended by this Amendment,
is referred to herein as the “Amended Lease.”

 

2.                                      Tenant’s Work.

 

a.                                      Exhibit 1 to this Amendment shall be
inserted at Exhibit C in the Lease and Exhibit 2 to this Amendment shall be
inserted at Exhibit D in the Lease and the names for Exhibit C and Exhibit D as
set forth in Section 2.10 of the Lease shall be revised to read as follows:

 

“Exhibit C List of Plans and Specifications for Tenant’s Work” Exhibit D Funding
Conditions and Deliverables”

 

b.                                      The first sentence of Section 4.2 of the
Lease is replaced with the following:

 

“Landlord agrees to pay Tenant a tenant improvement allowance of Seven Hundred
Forty-Seven Thousand Six Hundred Thirty Dollars ($747,630) (based upon Thirty
Dollars ($30.00) per square foot of Rentable Area (as defined below) of the
basement portion of the Premises only) (the “TI Allowance”) upon the Term
Commencement Date; provided that (a) Tenant’s work in the Premises (“Tenant’s
Work”) has been completed in accordance

 

1

--------------------------------------------------------------------------------


 

with the Landlord-approved list of plans and specifications attached hereto as
Exhibit C, and (b) Tenant has satisfied the conditions and/or provided to
Landlord the funding condition items listed on Exhibit D attached hereto, and
Tenant has, in addition, furnished a statement setting forth the total amount of
the TI Allowance requested”.

 

c.                                       Notwithstanding anything set forth in
the Amended Lease to the contrary, Tenant shall have no obligation under the
Amended Lease to remove any of the Tenant’s Work or the Agreed Alterations
(defined below) upon the expiration or earlier termination of the Amended Lease;
provided that nothing in this Subsection 2.c shall excuse Tenant from
undertaking and completing the Agreed Alterations as required under Section 3 of
this Amendment.

 

d.                                      Clause (f) of the final sentence of
Section 4.2 of the Lease is hereby amended by deleting the words “authorized by
the Consent or”.

 

e.                                       The second sentence of Section 4.3 of
the Lease is hereby deleted.

 

f.                                        The second sentence of Section 5 of
the Lease is hereby amended by inserting the following language after the phrase
“in its condition ‘as is’ as of the Execution Date”:

 

“(provided, however, that Tenant acknowledges and agrees that Merck, Sharp &
Dohme Corp. (f/k/a Schering Corporation) (“Merck”) shall be entitled to complete
the work in the Premises that is identified in the Surrender and Decommissioning
Agreement dated as of March 21, 2013 that has been executed by Landlord and
Merck after the Execution Date)”

 

3.                                      Alterations.  Tenant hereby undertakes
and agrees to complete the Alterations described on Exhibit 3 hereto (the
“Agreed Alterations”), and Landlord hereby consents to the completion by Tenant
of the Agreed Alterations, subject to compliance with all of the provisions of
the Lease, including, without limitation, Article 17 thereof, and subject to
immaterial changes in the Agreed Alterations, as necessary, that shall be
approved by Tenant.  Landlord shall be under no obligation to pay for, or to
contribute to, the cost of the Agreed Alterations, the Agreed Alterations shall
not be considered part of Tenant’s Work, and the Agreed Alterations shall not be
eligible for the TI Allowance under Section 4.2 of the Lease.

 

4.                                      Non-Disturbance Agreement.  The form of
non-disturbance agreement attached to the Lease as Exhibit M is hereby deleted
in its entirety and replaced with the form of non-disturance agreement attached
hereto as Exhibit 4, which form shall be deemed to be and to replace Exhibit M
to the Lease, as hereby amended, for all purposes.

 

5.                                      Broker. Tenant represents and warrants
that it has not dealt with any broker, agent or other person in connection with
this transaction and that no broker, agent or other person

 

2

--------------------------------------------------------------------------------


 

brought about this transaction, other than CB Richard Ellis (“Broker”), and
Tenant agrees to indemnify and hold Landlord harmless from and against any
claims by Broker or any other broker, agent or other person, other than the
Broker, claiming a commission or other form of compensation by virtue this
Amendment.  Landlord agrees to pay any commission that may be due to the Broker
by reason of this Amendment.  The provisions of this Section shall survive the
expiration or earlier termination of the Amended Lease.

 

6.                                      No Default.  Tenant represents, warrants
and covenants that, to the best of Tenant’s knowledge, Landlord and Tenant are
not in default of any of their respective obligations under the Lease and no
event has occurred that, with the passage of time or the giving of notice (or
both) would constitute a default by either Landlord or Tenant thereunder.

 

7.                                      Effect of Amendment.  Landlord and
Tenant acknowledge that the Lease is subject to certain contingencies more fully
described therein, including, without limitation the so-called Merck Contingency
set forth in Article 44 of the Lease.  The parties agree that this Amendment
shall be subject to all of the contingencies in the Lease. Subject to the
foregoing, and except as modified by this Amendment, the Lease and all the
covenants, agreements, terms, provisions and conditions thereof shall remain in
full force and effect and are hereby ratified and affirmed.  The covenants,
agreements, terms, provisions and conditions contained in this Amendment shall
bind and inure to the benefit of the parties hereto and their respective
successors and, except as otherwise provided in the Lease, their respective
assigns.  In the event of any conflict between the terms contained in this
Amendment and the Lease, the terms herein contained shall supersede and control
the obligations and liabilities of the parties.  From and after the date hereof,
the term “Lease” as used in the Lease shall mean the Lease, as modified by this
Amendment.

 

8.                                      Miscellaneous.  This Amendment becomes
effective only upon execution and delivery hereof by Landlord and Tenant.  The
captions of the paragraphs and subparagraphs in this Amendment are inserted and
included solely for convenience and shall not be considered or given any effect
in construing the provisions hereof.  All exhibits hereto are incorporated
herein by reference.  Submission of this instrument for examination or signature
by Tenant does not constitute a reservation of or option for a lease, and shall
not be effective as a lease, lease amendment or otherwise until execution by and
delivery to both Landlord and Tenant.

 

9.                                      Counterparts.  This Amendment may be
executed in one or more counterparts, each of which, when taken together, shall
constitute one and the same document.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have hereunto set their hands as of the
date and year first above written, and acknowledge that they possess the
requisite authority to enter into this transaction and to execute this
Amendment.

 

LANDLORD:

 

BMR-ROGERS STREET LLC,

a Delaware limited liability company

 

 

 

By:

/s/ Kevin M. Simonsen

 

Name:

Kevin M. Simonsen

 

Title:

VP, Real Estate Legal

 

 

 

TENANT:

 

MOMENTA PHARMACEUTICALS, INC.,

 

a Delaware corporation

 

 

 

 

By:

/s/ Richard P. Shea

 

Name:

Richard P. Shea

 

Title:

Sr. Vice President and Chief Financial Officer

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

LIST OF PLANS AND SPECIFICATIONS FOR TENANT’S WORK

 

See attached Drawings entitled “New Process Development Lab, 320 Bent Street,
Cambridge, MA 02142” prepared by Life Tek, Sci-X and AHA Consulting Engineers
dated February 8, 2013, Sheet Numbers A-000, A-001, A-002, A-101, A-102, A-103,
A-104, A-301, A-401, A-501, A-502, A-601, and A-801 for a Process Development
Lab for Momenta Pharmaceuticals, consisting of thirteen (13) pages, with such
changes thereto as may be approved in writing by Landlord and Tenant.

 

--------------------------------------------------------------------------------


[g84151kj03i001.gif]

[LOGO]

 


[g84151kj03i002.gif]

[LOGO]

 


[g84151kj03i003.gif]

[LOGO]

 


[g84151kj03i004.gif]

[LOGO]

 


[g84151kj03i005.gif]

[LOGO]

 


[g84151kj03i006.gif]

[LOGO]

 


[g84151kj03i007.gif]

[LOGO]

 


[g84151kj03i008.gif]

[LOGO]

 


[g84151kj03i009.gif]

[LOGO]

 


[g84151kj03i010.gif]

[LOGO]

 


[g84151kj03i011.gif]

[LOGO]

 


[g84151kj03i012.gif]

[LOGO]

 


[g84151kj03i013.gif]

[LOGO]

 

 


 

EXHIBIT 2

 

FUNDING CONDITIONS AND DELIVERABLES

 

A.                                    Evidence reasonably satisfactory to
Landlord that (i) all of Tenant’s Work has been completed in all material
respects in accordance with the plans and specifications therefor listed on
Exhibit A to this Amendment and paid for in full (which shall be evidenced by
the architect’s certificate of completion in the form of AIA Document G704-2000
and (i) the general contractor’s and (ii) each subcontractor’s and material
supplier’s, with a contract amount in excess of $100,000.00, final unconditional
waivers and releases of liens, each in a form reasonably acceptable to Landlord
and complying with applicable laws), (iii) any and all liens of record related
to Tenant’s Work have either been discharged of record (by payment, bond, order
of a court of competent jurisdiction or otherwise) or waived by the party filing
such lien and (iv) no security interest against the Bent Building or the Project
or any portion thereof relating to Tenant’s Work is outstanding;

 

B.                                    Tenant has obtained a permanent
certificate of occupancy from the City of Cambridge with respect to the Tenant’s
Work along with any other certifications and approvals with respect to Tenant’s
Work that may be required in connection with Tenant’s Work from any governmental
authority and any board of fire underwriters or similar body for the use and
occupancy of the Premises;

 

C.                                    Certificates of insurance required by the
Lease to be purchased and maintained by Tenant; and

 

D.                                    Complete drawing print sets and electronic
CAD files on disc of all contract documents for work performed by Tenant’s
architect and engineers in relation to Tenant’s Work.

 

--------------------------------------------------------------------------------


 

EXHIBIT 3

 

LIST OF AGREED ALTERATIONS

 

Tenant shall perform the following items:

 

Specific Requirement

 

Basement

 

1.              Outside of cage 1: Repair O2 meter and sensor.

 

2.              Storage Room 36: Remove unused chemical fume hood #3070.

 

3.              Storage Room 35: Remove two (2) unused glass washers, stainless
steel panels and copper coils.

 

4.              Mechanical Room 29: Remove RO system and related ancillary
equipment.

 

5.              Laboratory Room 39: Remove barcode scanner and power supply.

 

6.              Replace or repair bubbling sheet vinyl floor in laboratory near
VH 0003.

 

Second Floor

 

1.              Fermentation Room 246: Remove steam manifold and steam supply
piping: cut and cap piping above ceiling.

 

2.              Remove RO/DI wall mounted water treatment system.

 

3.              Remove autoclave and stainless steel exhaust canopy.

 

4.              Remove all wall mounted electrical disconnects and clips.

 

5.              Cap floor drains and remove berms and patch.

 

6.              Remove glass wash/autoclave and cap all utility feeds and
drains.

 

7.              Lab Support Room 268A: Remove glass wash and cap all utility
feeds.

 

a.              Remove fume hood and cut and cap utility feeds to above ceiling.

 

b.              Remove cabinets, sink and countertop and cap all utilities and
drain.

 

8.              Hallway: Remove water sensor control panel and O2 level sensor.

 

Third Floor

 

1.              Plumbing system (including PH Neutralization System): Cut and
cap existing drains from 3rd floor

 

--------------------------------------------------------------------------------


 

space which empty into 2nd floor system.

 

2.              If applicable, cut and cap existing RO/DI use points from
3rd floor system if currently connected to the 2nd floor system.

 

--------------------------------------------------------------------------------


 

EXHIBIT 4

 

NONDISTURBANCE AND ATTORNMENT AGREEMENT

 

THIS AGREEMENT (“Agreement”), made this      day of
                            , 2013 between BMR-ROGERS STREET LLC, a Delaware
limited liability company with offices at 17190 Bernardo Center Drive, San
Diego, California (“Tenant”), MOMENTA PHARMACEUTICALS, INC., a Delaware
corporation with offices at 675 West Kendall Street, Cambridge, Massachusetts
(“Subtenant”) and MBA-ROGERS STREET, LLC, successor in interest to
MBA-Cambridge, LLC and O&T Realty, LLC (“Ground Landlord”).

 

Background

 

A.           Tenant has entered into a certain ground lease dated March 30,
1999, as amended by that certain letter dated July 29, 1999 and that certain
Agreement Regarding Arbitration and Lease Amendments dated December 15, 1999,
and as such ground lease has been assigned pursuant to that certain Assignment
and Assumption of Ground Lease dated as of April 4, 2007 (collectively, and as
the same may have been further amended, supplemented or otherwise modified, the
“Ground Lease”), with the Ground Lease covering, in part, the building known and
numbered as 320 Bent Street, Cambridge, Massachusetts (the “Building”) which
Building is located on Ground Landlord’s property described in Exhibit A
attached hereto (the “Property”).  A notice of said Ground Lease is recorded
with the Middlesex (South) Registry of Deeds in Book 31460, Page 4.

 

B.            Subtenant and Tenant have entered into a lease and a first
amendment to lease, copies of which are attached as Exhibit B (collectively, the
“Sublease”) (provided that a copy of the Sublease shall not be attached to any
counterpart of this Agreement to be recorded at the Registry of Deeds) for
portions of the basement, first floor and second floor and ancillary shaft and
penthouse space on other floors of the Building (the “Premises”).

 

C.            Ground Landlord has been requested by Tenant and Subtenant to
enter into a nondisturbance agreement with Subtenant.

 

AGREEMENT

 

NOW, THEREFORE in consideration of the promises and the mutual covenants
hereinafter contained, the parties hereto mutually covenant and agree as
follows:

 

1.             Ground Landlord consents to the execution and delivery of the
Sublease. The provisions of this Agreement set forth in Sections 2, 3 and 4,
below, shall take effect upon the Execution Date (as defined in the Sublease).

 

1

--------------------------------------------------------------------------------


 

2.             Effective as of the Execution Date, if the Ground Lease shall
terminate before the expiration of the then-current term, unless such
termination results from condemnation or fire or other catastrophe, the
Sublease, if then in existence, shall continue with the same force and effect as
if Ground Landlord as lessor and Subtenant as lessee had entered into a lease
for a term equal to the then unexpired term of the Sublease, as of the
termination of the Ground Lease, containing the same terms, covenants and
conditions as those contained in the Sublease (except as hereinafter provided),
including the rights of renewal therein.

 

3.             (a)           Intentionally Omitted.

 

(b)           Effective as of the Execution Date, any option which shall be or
become vested in Subtenant to cancel the Sublease, because of default of Tenant,
shall be ineffective unless Subtenant shall give Ground Landlord notice thereof,
and Ground Landlord shall fail to cure such default within the time and in the
manner Tenant would have been authorized to do had Tenant simultaneously
received such notice.  The provisions of this Subsection shall apply to any
default occurring before or after the Sublease goes into effect.

 

4.             Effective as of the Execution Date, from and after such
termination of the Ground Lease and if Subtenant’s right of possession shall be
preserved as aforesaid and Subtenant is not in default under the terms of the
Sublease (beyond applicable notice and grace periods):

 

(a)           Subtenant will attorn as tenant to Ground Landlord, and Ground
Landlord will accept such attornment.

 

(b)           Ground Landlord will have the same remedies by entry, action or
otherwise for the nonperformance of any agreement contained in the Sublease for
the recovery of rent, for the doing of any waste or for any cause of forfeiture,
as Tenant had or would have had if the Ground Lease had not been terminated.

 

(c)           From and after the time of such attornment, Subtenant shall have
the same remedies against Ground Landlord for the breach of an agreement
contained in the Sublease that Subtenant might have had against Tenant if the
Ground Lease had not been terminated, except that Ground Landlord shall not be
(i) liable for any act or omission of Tenant, except to the extent such act or
omission continues after term initiation of the Ground Lease, (ii) subject to
any offsets or defenses which Subtenant might have against Tenant, except to the
extent such offsets or defenses relate to matters continuing after termination
of the Ground Lease, (iii) bound by any rent or additional rent paid more than
one month in advance of its due date which Subtenant might have paid in advance
to  Tenant, (iv) bound by any material amendment of the Sublease not consented
to by Ground Landlord that results in a reduction in the amount of rent payable
thereunder, or (v) liable for any security or tenant deposits held by or on
behalf of any prior tenant (including Tenant)

 

2

--------------------------------------------------------------------------------


 

except to the extent actually received by Ground Landlord.

 

(d)           Ground Landlord and Subtenant will enter into an agreement
supplemental hereto containing the same terms and conditions as those contained
in the Sublease but with such changes as may be necessary by reason of the
substitution of Ground Landlord in the place and stead of Tenant as lessor.

 

5.            The rights under this Agreement shall inure to the benefit of only
Subtenant and those permitted assignees of Subtenant under the Sublease.

 

6.            The term “Ground Landlord” as used in this Agreement means only
the owner for the time being of the Premises, so that in the event of any sale
of the Premises the predecessor owner shall be and hereby is entirely freed and
relieved of all covenants and obligations of Ground Landlord hereunder provided
that its successor assumes the same.  The provisions of this Agreement, however,
shall bind any subsequent owner of the Premises.  The liability of Ground
Landlord to Subtenant under this Agreement shall be limited to Ground Landlord’s
interest in the Property and insurance, condemnation, and any sale proceeds
therefrom.

 

7.             If any defaults shall occur under the Ground Lease, then, subject
to the further conditions hereof, Subtenant may, but shall be under no
obligation to, make payments to cure the same, and in such event Ground Landlord
shall accept any sums so tendered if tendered prior to the expiration of any
grace period, but Ground Landlord shall not be obligated to accept any payment
which would have the effect of waiving any claim for damages which Ground
Landlord may at any time have against Tenant or its successors in interest
unless the payment by Subtenant shall be of the entire amount of such claim for
damages whether or not then accrued.

 

8.            Neither Subtenant nor its successors or assigns shall enter into
any agreement which shall modify the rental terms of the Sublease without Ground
Landlord’s prior written consent not to be unreasonably withheld or delayed. 
Any agreement made in contravention to the provisions of this Section shall be
of no force or effect as to Ground Landlord.

 

9.             Nothing in this Agreement contained shall be deemed or construed
to modify any of the provisions of the Ground Lease as between Ground Landlord
and Tenant or to waive any rights which Ground Landlord may now or hereafter
have against Tenant by reason of the Ground Lease or anything connected
therewith.

 

3

--------------------------------------------------------------------------------


 

10.          If any lease or tenancy shall come into existence between Ground
Landlord and Subtenant pursuant to the provisions of Section 2 or Section 4, the
provisions of Section 6 shall apply to any liability imposed upon Ground
Landlord by reason of such lease or tenancy.

 

11.          This Agreement may not be modified orally or in any other manner
than by an agreement in writing signed by all parties hereto or their respective
successors in interest.

 

12.         The covenants and agreements herein contained shall apply to, inure
to the benefit of and be binding upon the parties hereto and upon their
respective successors in interest and legal representatives except as otherwise
hereinbefore provided.

 

13.         This Agreement may be executed in counterpart and, when all
counterpart documents are executed, the counterparts shall constitute a single
binding instrument.

 

Executed under seal as of the date first written above.

 

GROUND LANDLORD:

 

MBA-ROGERS STREET, LLC

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

TENANT:

 

BMR-ROGERS STREET LLC

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

SUBTENANT:

 

MOMENTA PHARMACEUTICALS, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PROPERTY

 

Parcel One:

 

A certain parcel of land situated in Cambridge, in Middlesex County and
Common-wealth of Massachusetts, bounded and described as follows:

 

NORTHWESTERLY:                                                                      
on Binney Street two hundred (200) feet, thence turning at right angles and
running;

 

NORTHEASTERLY:                                                                         
along land shown on the plan hereinafter mentioned as belonging to Associates
Transport, Inc., two hundred (200) feet to a point on the private way shown as
Rogers Street on the plan hereinafter mentioned; thence turning at right angles
and running;

 

SOUTHEASTERLY:                                                                           
on Rogers Street two hundred (200) feet to a point on Sixth Street; thence
turning at right angles and running;

 

SOUTHWESTERLY:                                                                       
on Sixth Street two hundred (200) feet to the point of beginning.

 

Containing 40,000 square feet and being the parcel of land shown on the plan
entitled “Plan of Land in Cambridge, Mass.” dated August 8, 1945. William S.
Crocker, C. E., said plan being duly recorded with Middlesex South Registry
District Deeds, Book 6893, Page 509; and also being the parcel of land shown on
a plan of land entitled “Plan of Land in Cambridge, Mass. Property of Industrial
Stainless Steel Inc.” dated October 21, 1960, Schofield Brothers, Reg. Land
Surveyors, said plan being duly recorded with Middlesex South Registry of Deeds
as Plan Number 1664 of 1960 at Book 9706, Page End.

 

Parcel Two:

 

A certain parcel of land with the buildings thereon situated in said Cambridge,
bounded and described as follows:

 

NORTHERLY:                                                                                                            
by Rogers Street, three-hundred thirty-five and 27/100 (335.27) feet;

 

EASTERLY:                                                                                                                       
by land now or formerly of Harry J. Dowd, two hundred and no/100 (200) feet;

 

A-1

--------------------------------------------------------------------------------


 

SOUTHERLY:                                       by Binney Street;

 

WESTERLY:                                       by Fulkerson Street.

 

Parcels One and Two together comprise all of Lots A, B, C and D as shown on a
plan of Land entitled “Plan Showing Sub-division of land in Cambridge,
Massachusetts,” dated July 29, 1940, Wm. H. McGinness C. E., said plan being
duly recorded with the Middlesex South Registry of Deeds as Plan Number 1052 of
1940, at Book 6445, Page 394.

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

SUBLEASE

 

See attached.

 

--------------------------------------------------------------------------------